 

Exhibit 10.9

 

Amended and Restated Investor Agreement

 

June 6, 2017

 

Blackstone Tactical Opportunities Fund II L.P.

345 Park Avenue

New York, NY 10154

 

GSO Capital Partners LP

345 Park Avenue

New York, NY 10154

 

Fidelity National Financial, Inc.

601 Riverside Ave.

Jacksonville, FL 32204

 

Ladies and Gentlemen:

 

This amended and restated letter agreement (this “Letter Agreement”) amends,
restates and supersedes in its entirety, effective as of May 24, 2017, that
certain letter agreement, dated May 24, 2017, among CF Corporation, Blackstone
Tactical Opportunities Fund II L.P. (the “BTO Fund”), GSO Capital Partners LP
(“GSO”) and Fidelity National Financial, Inc. (“FNF”, and collectively with the
BTO Fund and GSO, the “Investors”). This Letter Agreement is issued in
connection with (i) the Agreement and Plan of Merger (as it may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with the Letter Agreement, the “Merger Agreement”), dated as of May 24, 2017, by
and among CF Corporation, FGL US Holdings Inc., FGL Merger Sub Inc. and Fidelity
& Guaranty Life and (ii) the Share Purchase Agreement (as it may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with this Letter Agreement, the “Share Purchase Agreement” and, together with
the Merger Agreement, the “Agreements”), dated as of May 24, 2017, by and among
FSR US Holdings Inc., CF Corporation, HRG Group, Inc., Front Street Re
(Delaware) Ltd., Front Street Re (Cayman) Ltd. and Front Street Re Ltd. Each
capitalized term used but not defined in this Letter Agreement will have the
meaning ascribed to it in the Merger Agreement, except as otherwise provided
herein.

 

As an inducement for the Investors to enter into the Limited Guaranties, the
parties hereto agree as follows:

 

1.          Conduct Under the Agreements. CF Corporation agrees to, and to cause
its Subsidiaries to, timely perform and discharge, and not take any action that
would constitute a breach of, their obligations under the Agreements (including,
without limitation, with respect to any debt financing contemplated thereby).
Without limiting the foregoing, CF Corporation agrees that, without the prior
written consent of the BTO Fund, GSO and FNF, which consent will not
unreasonably be withheld, delayed or conditioned, it will not take, and will
cause its Subsidiaries to refrain from taking, the following actions, if the
taking of such action would be adverse in any material respect to the rights of,
or impose any material obligation on, CF Corporation or the Investors in
connection with the transactions contemplated by the Agreements:

 

   

 

 

(a)          amend or modify, or grant any waiver of any obligation or condition
under, either Agreement or any related transaction document;

 

(b)          seek to terminate either Agreement or any related transaction
document (except (x) in connection with a failure of a condition set forth in
Section 7.01 of the Merger Agreement or Section 8.01(a) of the Share Purchase
Agreement or (y) as may otherwise be required for CF Corporation and its
Subsidiaries to not breach their obligations under the Agreements);

 

(c)          enter into any agreement or settlement with a Governmental
Authority, stipulate or agree to the entry of any judgment, agree with a
Governmental Authority to incur any liability or obligation, make any payment
(other than filing fees) with a Governmental Authority or make any other
concession to a Governmental Authority in connection with obtaining any actions
or nonactions, consents, approvals, authorizations, waivers, qualifications or
exemptions from Governmental Authorities in connection with either Agreement or
any related transaction document (including under Insurance Laws and the HSR
Act), provided the foregoing shall not be deemed to require the taking of an
action that would cause CF Corporation or its Subsidiaries to violate applicable
Law; or

 

(d)          make any regulatory filing relating to the transactions
contemplated by the Agreements, or agree to amend or modify the proposed terms
of (1) any regulatory filing relating to the transactions contemplated by the
Agreements (including any exhibits or annexes or any other ancillary documents
relating thereto) or (2) any agreement or transaction described in any such
regulatory filing (including, without limitation, the Investment Management
Agreement contemplated to be entered into by Fidelity & Guaranty Life and an
Affiliate of the BTO Fund, the Investment Management Agreement contemplated to
be entered into by Topco and an Affiliate of the BTO Fund, the modified
coinsurance agreement between Fidelity & Guaranty Life and a Bermuda Class B
Reinsurance company to be organized by CF Corporation prior to the Closing
(“Newco Re”), the extraordinary dividend to be used to capitalize Newco Re, the
sub-advisory agreement among Chinh E. Chu and William P. Foley, II (and/or one
or more of their Affiliates) and an Affiliate of the BTO Fund or any other
transaction or agreement described in the foregoing), provided the foregoing
shall not be deemed to require the taking of an action that would cause CF
Corporation or its Subsidiaries to violate applicable Law.

 

2.          Terms of Equity Investments.

 

(a)          With respect to the investment described in the two Equity
Commitment Letters, dated as of May 24, 2017, delivered to CF Corporation by the
BTO Fund (the “BTO ECLs”), the BTO Fund shall receive Class A Shares of CF
Corporation (“Class A Shares”).  The BTO Fund shall receive one Class A Share in
exchange for each $10.00 contributed pursuant to the BTO ECLs.

 

(b)          The investments described in the two Equity Commitment Letters,
dated as May 24, 2017, delivered to CF Corporation by GSO (the “GSO ECLs”),
shall be made on the terms described in the term sheet attached to the Letter
Agreement, dated as of May 24, 2017, between GSO and CF Corporation, regarding
GSO’s investment in preferred shares (the “Preferred Shares”) of CF Corporation
(the “GSO Preferred Side Letter”). The warrants (the “Warrants”) described in
the fee letter, dated as of May 24, 2017, delivered to CF Corporation by GSO
shall be issued on the terms described therein.

 

  2 

 

 

(c)          The investments described in clause 1(a)(x) of each of the two
Equity Commitment Letters, dated as of May 24, 2017, delivered to CF Corporation
by FNF (the “FNF ECLs”), shall be allocated such that (i) $135,000,000 is
invested in return for Class A Shares, on the same terms described in Section
2(a) above, and (ii) $100,000,000, plus any amounts invested pursuant to Section
2(e) below, is invested in return for Preferred Shares and Warrants on the same
terms set forth in the term sheet attached to the GSO Preferred Side Letter,
mutatis mutandis based on the amount of FNF’s investment.

 

(d)          With respect to the potential investment described in the two
Equity Commitment Letters, dated as of May 24, 2017, delivered to CF Corporation
by both FNF and the BTO Fund (the “FPA Backstop ECLs”), (x) each of FNF and BTO
shall receive one Class A Share and one-third (1/3) of one detachable warrant
(with such warrants having the same terms as the warrants to be issued under the
Forward Purchase Agreements) in exchange for each $10.00 it contributes pursuant
to the FPA Backstop ECLs and (y) upon the closing of the purchase described in
clause (x), FNF and BTO shall together receive additional Class A Shares (the
“Forfeited Shares”) equal to the number of Class A Shares issuable upon
conversion of the Class B Shares of CF Corporation that have been or are
required to be forfeited under Section 5(b)(i) of the Forward Purchase
Agreements. FNF shall receive two-thirds of the Forfeited Shares and BTO shall
receive one-third of the Forfeited Shares.

 

(e)          In the event that holders of Class A Shares redeem shares in
connection with the Merger, the amounts invested by GSO and FNF pursuant to
clause 1(a)(y) of the respective GSO ECLs and FNF ECLs shall be allocated pro
rata based on the aggregate amounts committed by GSO and FNF, respectively,
pursuant to clause 1(a)(y) of such GSO ECLs and FNF ECLs.

 

(f)          The BTO Fund, GSO and FNF shall receive registration rights on
customary terms with respect to the Class A Shares, Preferred Shares and
Warrants issued pursuant to this Section 2.

 

(g)          CF Corporation will compensate GSO and FNF for adverse
modifications to the proposed terms of the Preferred Shares set forth in the GSO
Preferred Side Letter with additional economics to the extent such modifications
are made in order for CF Corporation to obtain any regulatory approval required
to complete the Merger.

 

(h)          For the purposes of this Section 2 and Section 3, “GSO” includes
both GSO and any fund that it manages.

 

3.          Rights of First Offer. If any parties to Forward Purchase Agreements
exercise their rights of first offer thereunder and are to be issued any
Preferred Shares (such aggregate amount the “ROFO Equity”): (i) CF Corporation
will increase the amount of Preferred Shares to be issued to FNF and GSO in an
amount equal to the ROFO Equity, pro rata to FNF and GSO’s initial allocations
of Preferred Shares, up to an aggregate increase of 10% (the “Cap”) of the
amount of Preferred Shares that would otherwise have been issued to FNF and GSO,
and (ii) any amount of ROFO Equity exceeding the Cap shall be applied to reduce
FNF and GSO’s initial allocation of Preferred Shares as mutually agreed between
FNF and GSO.

 

  3 

 

 

4.          Information Letter Agreements. CF Corporation agrees to comply with
all of its obligations under each of the Information Letter Agreements. The BTO
Fund agrees to comply with all of its obligations under the Blackstone
Information Letter Agreement.

 

5.          Termination Payments. If CF Corporation or any of its Subsidiaries
receives any termination fee, expense reimbursement payment or any other payment
for any reason in connection with any termination of the Agreements (a
“Termination Payment”), CF Corporation shall pay or cause to be paid to each
Investor a percentage of such Termination Payment equal to the quotient,
expressed as a percentage, of (i) the amount of Equity Financing committed by
such Investor under the Equity Commitment Letter delivered by such Investor in
connection with the Merger Agreement, divided by (ii) the sum of (x) the
aggregate amount of Equity Financing committed under the Equity Commitment
Letters delivered in connection with the Merger Agreement and (y) the amount of
funds in the Trust Account (net of redemptions) as of the date of such
termination.

 

6.          Enforceability. Subject to the first sentence of Section 10, this
Letter Agreement may only be enforced by the parties hereto, and nothing set
forth in this Letter Agreement shall be construed to confer upon or give to any
other Person, other than the parties hereto and their respective successors and
permitted assigns, any rights to enforce the undertakings set forth herein.

 

7.          No Modification; Entire Agreement. This Letter Agreement may not be
amended or otherwise modified without the prior written consent of CF
Corporation and the Investors. This Letter Agreement constitutes the sole
agreement, and supersedes all prior agreements, understandings and statements,
written or oral, between CF Corporation or any of their Affiliates, on the one
hand, and the Investors or any of their Affiliates, on the other, with respect
to the transactions contemplated hereby (other than the Agreements, the other
agreements expressly referred to herein or therein as being entered into in
connection with the Agreements and the Investor Agreement, dated as of May 24,
2017, by and among Chinh E. Chu, William P. Foley, II and the Investors, and the
two letter agreements, dated as of May 24, 2017, by and between GSO and CF
Corporation).

 

8.          Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

 

(a)          This Letter Agreement, and all claims or causes of action (whether
in contract, tort or otherwise) that may be based upon, arise out of or relating
to this Letter Agreement or the negotiation, execution or performance of this
Letter Agreement (including any claim or cause of action based upon, arising out
of or related to any representation or warranty made in or in connection with
this Letter Agreement) shall be governed by and construed in accordance with the
Laws of the State of Delaware, without respect to its applicable principles of
conflicts of laws that might require the application of the laws of another
jurisdiction.

 

  4 

 

 

(b)          Each of the parties hereby irrevocably and unconditionally (i)
submits, for itself and its property, to the exclusive jurisdiction and venue of
the Delaware Court of Chancery (or, only if the Delaware Court of Chancery does
not have jurisdiction over a particular matter, the Superior Court of the State
of Delaware (and the Complex Commercial Litigation Division thereof if such
division has jurisdiction over the particular matter), or if the Superior Court
of the State of Delaware does not have jurisdiction, any federal court of the
United States of America sitting in the State of Delaware) (“Delaware Courts”),
and any appellate court from any decision thereof, in any Action arising out of
or relating to this Letter Agreement, including the negotiation, execution or
performance of this Letter Agreement and agrees that all claims in respect of
any such Action shall be heard and determined in the Delaware Courts, (ii)
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any
Action arising out of or relating to this Letter Agreement or the negotiation,
execution or performance of this Letter Agreement in the Delaware Courts,
including any objection based on its place of incorporation or domicile,
(iii) waives, to the fullest extent permitted by Law, the defense of an
inconvenient forum to the maintenance of such Action in any such court and (iv)
agrees that a final judgment in any such Action shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law.

 

(c)          EACH OF THE PARTIES ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
THAT MAY BE BASED UPON, ARISE OUT OF OR RELATED TO THIS LETTER AGREEMENT IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH
PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY
HAVE TO A TRIAL BY JURY FOR ANY DISPUTE BASED UPON, ARISING OUT OF OR RELATING
TO THIS LETTER AGREEMENT OR THE BREACH, TERMINATION OR VALIDITY HEREOF OR ANY
TRANSACTIONS CONTEMPLATED BY THIS LETTER AGREEMENT. EACH OF THE PARTIES
CERTIFIES AND ACKNOWLEDGES THAT (I) NEITHER THE OTHER PARTIES NOR THEIR
RESPECTIVE REPRESENTATIVES, AGENTS OR ATTORNEYS HAVE REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER, (II) EACH OF THE PARTIES UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH OF THE PARTIES MAKES THIS
WAIVER VOLUNTARILY AND (IV) EACH OF THE PARTIES HAS BEEN INDUCED TO ENTER INTO
THIS LETTER AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS OF THIS SECTION 8(C). ANY PARTY MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS LETTER AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

9.          Counterparts. This Letter Agreement may be executed in any number of
counterparts (including by facsimile or electronic transmission in “portable
document format”), and all such counterparts shall together constitute one and
the same agreement.

 

  5 

 

 

10.         No Third Party Beneficiaries. The parties hereby designate the
Affiliates of each of the BTO Fund, GSO and FNF as third party beneficiaries of
this Letter Agreement having the right to enforce the terms of this Letter
Agreement as if they were party hereto. Except as set forth in the preceding
sentence, the parties hereby agree that their respective representations,
warranties and covenants set forth herein are solely for the benefit of the
other parties hereto and their successors and permitted assigns, in accordance
with and subject to the terms of this Letter Agreement, and nothing in this
Letter Agreement, express or implied, is intended to, and does not, confer upon
any Person other than the parties hereto and their respective successors and
permitted assigns any rights or remedies hereunder or any rights under this
Letter Agreement.

 

11.         Confidentiality. This Letter Agreement may not be used, circulated,
quoted or otherwise referred to in any document, except with the written consent
of the parties hereto; provided, that no such written consent shall be required
(a) for any disclosure of the existence or terms of this agreement to the
parties to the Agreements or their representatives or advisors with a need to
know in connection with the transactions contemplated by the Agreements, (b) to
the extent required by applicable Law, the applicable rules of the Securities
and Exchange Commission or any national securities exchange or if required or
requested in connection with any required filing or notice with any Governmental
Authority relating to the transactions contemplated by the Agreements or (c) to
enforce the rights and remedies under this Letter Agreement.

 

12.         Termination. The obligation of the parties hereunder will terminate
automatically and immediately as of the earlier to occur of (i) the later to
occur of the consummation of the Closing and the consummation of the SPA Closing
and (ii) the later of the Closing and the termination of the Share Purchase
Agreement and (iii) the six-month anniversary of the termination of the
Agreements in accordance with their terms (unless any of the parties has made a
claim under this Letter Agreement prior to such date, in which case the relevant
date shall be the date that such claim is finally satisfied or otherwise
resolved).

 

13.         Indemnification.

 

(a)          Each party hereto agrees to indemnify and hold harmless each other
party and its Affiliates and each of their respective officers, directors,
partners, employees and agents, and each person who controls any such Person
within the meaning of the Exchange Act and the regulations thereunder, to the
fullest extent lawful, from and against any and all actions, suits, claims,
proceedings, costs, losses, liabilities, damages and expenses (including
reasonable attorneys’ fees and disbursements) arising out of or resulting from
any breach of this Letter Agreement by such party.

 

(b)          Without limiting the rights under Section 14, the indemnity
provided for in this Section 13 shall be the sole and exclusive monetary remedy
of the indemnified parties for any breach of any covenant or agreement contained
in this Letter Agreement; provided that nothing herein shall limit in any way
any such party’s remedies in respect of fraud by any other party in connection
with the transactions contemplated hereby.

 

  6 

 

 

14.         Specific Performance. The parties hereto agree that irreparable
damage would occur and that the parties hereto would not have any adequate
remedy at law in the event that any provision of this Letter Agreement were not
performed in accordance with its specific terms or were otherwise breached and
that money damages or other legal remedies would not be an adequate remedy for
any such failure to perform or breach.  It is accordingly agreed that, without
posting a bond or other undertaking, the parties hereto shall be entitled to
injunctive or other equitable relief to prevent breaches of this Letter
Agreement and to enforce specifically the terms and provisions of this Letter
Agreement in the Delaware Courts, this being in addition to any other remedy to
which they are entitled at law or in equity.  In the event that any such action
is brought in equity to enforce the provisions of this Letter Agreement, no
party hereto will allege, and each party hereto hereby waives the defense or
counterclaim, that there is an adequate remedy at law.  The parties hereto
further agree that (a) by seeking any remedy provided for in this Section 14, a
party hereto shall not in any respect waive its right to seek any other form of
relief that may be available to such party hereto under this Letter Agreement
and (b) nothing contained in this Section 14 shall require any party hereto to
institute any action for (or limit such party’s right to institute any action
for) specific performance under this Section 14 before exercising any other
right under this Letter Agreement. 

 

15.         Headings. The descriptive headings used herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Letter Agreement.

 

16.         Severability. If any provision of this Letter Agreement (or any
portion thereof) or the application of any such provision (or any portion
thereof) to any Person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof (or the remaining portion thereof) or the application of such provision
to any other Persons or circumstances.

 

17.         Assignment. Neither this Letter Agreement nor any of the rights,
interests or obligations under this Letter Agreement shall be assigned or
delegated, in whole or in part, by operation of Law or otherwise by any of the
parties without the prior written consent of the other parties. Subject to the
preceding sentence, this Letter Agreement will be binding upon, inure to the
benefit of, and be enforceable by, the parties and their respective successors
and assigns. Any purported assignment in violation of this Section 17 shall be
null and void.

 

[Signature Page Follows]

 

  7 

 

  

  Sincerely,       CF CORPORATION       By: /s/ Douglas Newton     Name: Douglas
Newton     Title: Chief Financial Officer

 

Agreed to and accepted:   BLACKSTONE TACTICAL OPPORTUNITIES FUND II L.P.        
By: /s/ Menes O. Chee, Jr.     Name: Menes O. Chee, Jr.     Title: Senior
Managing Director           GSO CAPITAL PARTNERS LP           By: /s/ Marisa
Beeney     Name: Marisa Beeney     Title: Authorized Signatory          
FIDELITY NATIONAL FINANCIAL, INC.           By: /s/ Michael L. Gravelle    
Name: Michael L. Gravelle     Title: Executive Vice President, General Counsel
and Corporate Secretary  

 

Signature Page to A&R Investor Agreement (CF Corporation)

 

   

